DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP 2016-014967) provided by Applicant in PE2E.
With respect to claim 1 (similarly claims 11 and 12), Fujiwara teaches a voice control information output system (e.g. a voice device operation system, Fig 1 [0046]-[0047]), comprising: 
a voice control information obtainment unit (e.g. server 1 Fig 1) that obtains voice control information (e.g. server 1 receives user’s voice characteristic [0048], [0055]) for controlling a device (e.g. for controlling an operation target 4 such as an air conditioner or TV as suggested in [0051], [0056]-[0057], [0086]) based on a voice received by a voice obtainment unit (e.g. based on a voice received by a voice recognition unit 102, as suggested in [0055]), from a voice 
an output unit (e.g. operation terminal 2 Fig 1) that outputs display-related information for displaying a content related to the voice control information (e.g. that outputs “air conditioner”, “television” for displaying a content related to the voice of the user, see [0058], [0082]-[0085], [0090]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2016-014967) in view of Zimmer (US 2017/0017763).
With respect to claim 2, Fujiwara teaches the voice control information output system according to claim 1 including displaying the display-related information, see Figs 12-13.
However, Fujiwara fails to teach wherein the display-related information includes information about a state of the device controlled based on the voice control information.
Zimmer, in the art of controlling devices see [0041], teaches display-related information (e.g. the display-related information of Figs 3-12) includes information about a state of a device (e.g. 
Fujiwara and Zimmer are analogous art because they all pertain to controlling devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Zimmer to include: wherein the display-related information includes information about a state of the device controlled based on the voice control information, as suggested by Zimmer. The benefit of the modification would be to make the devices easier to control.
With respect to claim 3, Fujiwara teaches the voice control information output system according to claim 1 including displaying the display-related information, see Figs 12-13.
However, Fujiwara fails to teach wherein the display-related information includes information for controlling the device based on the voice control information.  
Zimmer, in the art of controlling devices see [0041], teaches display-related information (e.g. the display-related information of Figs 3-12) includes information for controlling a device (e.g. includes information for controlling a device i.e. a thermostat or telephone or television or radio, see Figs 5-12 [0053]-[0080]) based on the voice control information (e.g. based on voice commands from the user, as suggested in [0068], [0083], [0089] whereby auditory interaction/microphone is used to receive verbal requests).
Fujiwara and Zimmer are analogous art because they all pertain to controlling devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Zimmer to include: wherein the display-related information includes information for controlling the device 
With respect to claim 4, Fujiwara in view of Zimmer teaches the voice control information output system according to claim 3, wherein the information for controlling the device includes information for identifying details of the control of the device (Zimmer e.g. the information for controlling the device includes information for identifying details of the control of the device, see Figs 5-12 [0053]-[0080]) or information for identifying the device to be controlled.
With respect to claim 5, Fujiwara teaches the voice control information output system according to claim 1 including the voice control information.
However, Fujiwara fails to teach wherein the voice control information includes answer information to the voice received by the voice obtainment unit, and the display-related information includes information related to the answer information.
Zimmer, in the art of controlling devices see [0041], teaches wherein the voice control information includes answer information to the voice received by the voice obtainment unit (e.g. the voice control information of [0068], [0083], [0089] includes answer information to the voice received by the microphone i.e. feedback as suggested in [0042], [0045]), and the display-related information includes information related to the answer information (e.g. the display-related information of Figs 5-12 [0053]-[0080] includes information related to the answer information).
Fujiwara and Zimmer are analogous art because they all pertain to controlling devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Zimmer to include: wherein the voice control information includes answer information to the voice received by the voice obtainment unit, and the display-related information includes information related to the answer information, as suggested by Zimmer. The benefit of the modification would be to make the devices easier to control.
With respect to claim 6, Fujiwara in view of Zimmer teaches the voice control information output system according to claim 5, wherein the information related to the answer information includes more detailed information than the answer information (Zimmer e.g. the information related to the answer information i.e. thermostat includes more detailed information see Figs 4-12 [0053]-[0080]) .
With respect to claim 7, Fujiwara teaches the voice control information output system according to claim 1 including displaying the display-related information, see Figs 12-13.
However, Fujiwara fails to teach wherein when the device fails to be controlled based on the voice control information, the display-related information includes at least one of information about the failure to control the device and information for placing the device into a state of being controlled based on the voice control information.
Zimmer teaches when the device fails to be controlled (e.g. when the thermostat fails to be controlled i.e. a power or communication source of the specialized device (e.g., a battery, Wi-Fi connection, Bluetooth connection, etc.) is low or unsatisfactory for the normal performance of the device, and that the device needs a new battery or reset of its connectivity [0061]) based on the voice control information (e.g. the voice control information of [0068], [0083], [0089]), the display-related information includes at least one of information about the failure to control the device (e.g. Fig 7E includes a red light indicator 705 in the notification area 703 [0061] about the failure to control the device) and information for placing the device into a state of being controlled (e.g. indicator 705 is information that  the device needs a new battery or reset of its connectivity [0061]) based on the voice control information (e.g. the voice control information of [0068], [0083], [0089]).
Fujiwara and Zimmer are analogous art because they all pertain to controlling devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Zimmer to include: wherein when the device fails to be controlled based on the voice control information, 
With respect to claim 8, Fujiwara teaches the voice control information output system according to claim 1 including displaying the display-related information, see Figs 12-13.
However, Fujiwara fails to teach wherein the display-related information includes warning information related to the control of the device.
Zimmer teaches wherein a display-related information includes warning information related to the control of the device (e.g. Fig 7C includes a warning information related to the thermostat, [0060]).
Fujiwara and Zimmer are analogous art because they all pertain to controlling devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Zimmer to include: wherein the display-related information includes warning information related to the control of the device, as suggested by Zimmer. The benefit of the modification would be to make the devices easier to control.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2016-014967) in view of Kaoh (US 2012/0086877).
With respect to claim 9, Fujiwara teaches the voice control information output system according to claim 1 including displaying the display-related information, see Figs 12-13.
However, Fujiwara fails to teach, further comprising: a person information obtainment unit that obtains person information indicating a state of a person in a predetermined area, wherein the output unit outputs the display-related information based on the state of the person indicated by the person information obtained by the person information obtainment unit.

Fujiwara and Koh are analogous art because they all pertain to displaying information on a display based on user interaction. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with the teachings of Kaoh to include: further comprising: a person information obtainment unit that obtains person information indicating a state of a person in a predetermined area, wherein the output unit outputs the display-related information based on the state of the person indicated by the person information obtained by the person information obtainment unit, as suggested by Kaoh. The benefit of the modification would be to make the interaction easier and to increase user’s satisfaction.
With respect to claim 10, Fujiwara in view of Kaoh teaches the voice control information output system according to claim 9, wherein the person information is information indicating whether or not a person is present (Kaoh e.g. the information is information indicating the presence, absence, or movement of one or more persons within a predetermined distance from the sensor 120, as suggested in [0039]), and Page 5 of 8the output unit outputs the display-related information when the person information indicates that a person is present in the predetermined area, and does not output the display-related information when the person information indicates that no person is present in the predetermined area (Kaoh e.g. If the viewer is walking closer, it can be assumed that the viewer is interested in the video and the video can keep playing or even 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675